FOLLETT, J.
Under the charter parties the owners of the vessels had liens on the freight moneys for the sums due them for the use of their ships. 4,885 Bags of Linseed, 1 Black, 108; The Bird of Paradise, 5 Wall. 545. By the terms of the charter parties the vessels were to be navigated by officers and crews furnished by the owners, and at their expense, and at the time when the owners enforced their liens upon the freight they had legal possession of the ships. In Clarkson v.. Edes, 4 Cow. 470, it was held, that when by the terms of a charter party a vessel is to be navigated at the expense .of the owners, they must be deemed to be the owners in possession. Whether the owners have a lien on the freight moneys for all the items which they claim is not necessary to be determined, for we are of the opinion that this court has not jurisdiction to adjudicate upon the conflicting claims of these litigants. Section 3 of article 3 of the constitution of the United States provides that the judicial power of the courts of the United States shall extend to all cases of admiralty and maritime jurisdiction. Pursuant to this provision, section 711 of the Revised Statutes of the United States was passed, which provides:
“The jurisdiction vested in the courts of the United States in the cases and proceedings hereinafter mentioned shall be exclusive of the courts of the several states: * * * Third. Of all civil causes of admiralty and maritime *63jurisdiction, saving to suitors in all cases the right of a common-law remedy when the common law is competent to give it.”
The same statutory provision is contained in subdivision 8, § 563, Rev. St. U. S. Under this statute it has been repeatedly held that controversies arising out, of maritime contracts must be enforced in the United States courts, unless the remedy sought is one which can be obtained in a common-law court. The Hine v. Trevor, 4 Wall. 555; The Belfast, 7 Wall. 625; Town of Pelham v. The R. F. Woolsey, 3 Fed. Rep. 457. The learned counsel for the respondent cites many cases, and many more might be added, holding that actions for the recovery of damages—common-law actions— for breach of maritime contracts may be maintained in the courts of the several states; but he cites no authority holding that an equitable action, brought to enforce a maritime lien, can be prosecuted in such courts. Of such actions the federal courts have exclusive jurisdiction. The case at bar is an equitable action, brought in the first instance to enforce a maritime lien in favor of the plaintiff, and by the amendment to the complaint it is sought to adjudicate as to the existence of the maritime liens claimed by the appellant, and, if found to exist, to determine their amount. This, under the decisions, we think cannot be done. The orders appealed from should be reversed, with $10 costs and printing disbursements, and the motion to vacate the injunctions granted, with $10 costs.